Citation Nr: 0840441	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1975, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In September 2008, the veteran appeared and testified at the 
RO in Newark, New Jersey before the undersigned Veterans Law 
Judge, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his September 2008 travel board hearing before the 
undersigned, the veteran testified that he had been receiving 
treatment since sometime in 2007 for his PTSD at the VA 
clinic in Hackensack, New Jersey.  These VA treatment records 
are not included in the veteran's claims file and must be 
obtained.  See 38 C.F.R. § 3.159(c)(2).

The veteran was provided a VA psychiatric examination in 
April 2006.  During his September 2008 hearing the veteran 
testified that his symptoms had not gotten better and some 
had gotten worse since his last VA examination.  The 
worsening symptoms include his anxiety and panic attacks.

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008).  Therefore, the Board finds 
that a contemporaneous and thorough VA psychiatric 
examination should be conducted to determine the current 
severity of the veteran's PTSD.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's treatment 
records from the VA New Jersey Health Care 
System from 2006 to the present.

2.  The veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected PTSD.  All necessary 
special studies or tests including 
psychological testing and evaluation are 
to be accomplished.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The report of examination 
should include a complete rationale for 
all opinions expressed.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




